DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
Drawings
The drawings are objected to because the control line (20) and balance line (22) does not communicate with the nipple (24) in Fig. 1.  In order to create the latent hydraulic communication with the nipple the control line (20) and balance line (22) must connect with the nipple. Similar to how the control line (20) and balance line (22) communicate with the nipple in Fig. 5.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claim 24 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states “the switching mechanism comprises a sliding sleeve, positioned in the nipple, that engages a piston assembly, positioned in 
Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 states “engaging a piston assembly, the piston assembly positioned in the primary safety valve that engages an actuator sleeve, with the sliding sleeve upon axial displacement thereof, and also axially displacing the piston assembly with the sliding sleeve; wherein axial displacement of the piston assembly transfers hydraulic communication of the balance line”.  Examiner contends these limitations are not supported by the specification.  The description teach the elements of the primary safety valve (16), which include the piston assembly (210) and the actuator sleeve (218). (Par. [0024]; Figs. 2A-2B). However, the sliding sleeve does not “engage” piston assembly. Examiner contends only the hydraulic fluid in the control and balance lines.  Examiner contends only an insert safety valve is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 16-19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous and confusing and is rendered indefinite. The first term “engage” in line 10 is unclear as to the intent of the word.  Examiner contends the term can mean to connect or interlock. Examiner contends the sliding sleeve does not connect or interlock a piston assembly.
 Claim 1 is ambiguous and confusing and is rendered indefinite because of the amended language “at least one of the control line and the balance line” in lines 13 and 14.  In line 9, applicant introduces a sliding sleeve. Examiner contends the one sliding sleeve has to control both the control line and balance line (Par. [0050]).  Examiner suggest amending “a sliding sleeve” in lines 9 to --one or more sliding sleeve-- and  “the sliding sleeve” in lime 12 to “ the 
Claim 16 is ambiguous and confusing and is rendered indefinite. The term “engage” in line 12 is unclear as to the intent of the word.  Examiner contends the term can mean to connect or interlock. Examiner contends the sliding sleeve does not connect or interlock a piston assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. US Patent 4,273,186 in view of Webber et al. PG Pub. Webber 2013/0092396 (Webber).
Regarding claim 1, Pearce discloses a wellbore system comprising: a tubing string (12) comprising a nipple (28) and a primary safety valve (30), the primary safety valve (30) being disposed in the tubing string (12) above or below the nipple (28) (illustrated in Fig. 4); a control line (16) and a balance line (18) in hydraulic communication with the primary safety valve and in latent hydraulic communication with an internal flow pathway (10) within the nipple (28); and a switching mechanism (42) axially displaceable to establish hydraulic communication between an insert safety valve (retrievable safety valve not shown; col. 6, lines 6-9) positioned in a bore of the nipple and both the control line (16) and the balance line (18) (col. 6, lines 9-17); wherein the switching mechanism (42) comprises a sliding sleeve (42), positioned in the nipple (col. 6, lines 3-13; Figs. 5A-5B); wherein axial displacement switches at least one of the control line and balance lines (col. 6, lines 13-29; Figs. 4-5B). (Abstract; Figs. 4-5F).
Pearce teaches the primary safety valve (30) and operating the safety valve with hydraulic pressure from the surface by expanding a control pressure chamber (106) (col. 3, lines 50-54; Fig. 5E) but does not teach a piston assembly, positioned in the primary safety valves that engages an actuator sleeve, that engages an actuator sleeve, upon axial displacement, the piston assembly also being axially displaced upon axial displacement of the sliding sleeve. 
Nonetheless, for teaching purposes Webber discloses a subsurface safety valve (118) operated by hydraulic pressure from the surface through control lines (120, 121). (Fig. 1). The subsurface safety valve (118) in Fig. 1 is the safety valve in Fig 2 designated by reference number (200).  Additionally, the subsurface safety valve (200) has a piston assembly (422) engaging an actuator sleeve (222) (Par. [0039& -0041]; Figs. 2 & 4A).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to substitute the control pressure chamber in the safety valve in Pearce with piston assembly engaging an actuator sleeve as taught by Webber for the purpose of actuating a downhole safety valve.  This simple substitution would achieve the predictable result of utilizing a piston to actually move a flow tube for the purpose of opening or closing the safety valve.
Regarding claims 2 and 17, Pearce discloses the switching mechanism (42) comprises one or more sliding sleeves (42). (col. 6, lines 3-13).
Regarding claim 4, Pearce discloses the one or more sliding sleeves (42) are axially displaceable by a wireline tool (wire line retrievable safety valve; col. 6, lines 6-9)
Regarding claim 5, Pearce discloses the one or more sliding sleeves (42) are axially displaceable upon positioning of the insert safety valve in the bore of the nipple. (col. 6, lines 13-17; Fig. 5B).
Regarding claim 8, Pearce discloses axial displacement of a single sliding sleeve (42) switches both the control line and the balance line. (col. 6, lines 13-29; Figs. 4-5B). Conduits (16a, 18a) are the control line and the balance line.
Regarding claim 9, Pearce discloses the switching mechanism (42) is housed within a sub (illustrated Fig. 5B) that is in latent hydraulic communication with the nipple (28).
Regarding claim 16, Pearce discloses a method comprising: placing a tubing string (12) comprising a nipple (28) and a primary safety valve (30) into a wellbore (Fig. 4), the primary safety valve (30) being disposed in the tubing string (12) above or below the nipple (28) (illustrated in Fig. 4) and the primary safety valve having a control line (16) and a balance line (18) in hydraulic communication therewith; wherein the control line (16) and the balance line (18) are also in latent hydraulic communication with an internal flow pathway within the nipple (28) (illustrated in Fig. 4); and axially displacing a switching mechanism (42), in the tubing string to transfer hydraulic communication of the control line and the balance line from the primary safety valve to an insert safety valve (retrievable safety valve not shown; col. 6, lines 6-9) positioned in a bore of the nipple (col. 6, lines 9-17); sliding sleeve (42); wherein axial displacement of the piston assembly transfers hydraulic communication of the balance lines (col. 6, lines 13-29; Figs. 4-5B). (Abstract; Figs. 4-5F).
Pearce teaches the primary safety valve (30) and operating the safety valve with hydraulic pressure from the surface by expanding a control pressure chamber (106) (col. 3, lines 50-54; Fig. 5E) but does not teach engaging a piston assembly, the piston assembly positioned in 
Nonetheless, for teaching purposes Webber discloses a subsurface safety valve (118) operated by hydraulic pressure from the surface through control lines (120, 121). (Fig. 1). The subsurface safety valve (118) in Fig. 1 is the safety valve in Fig 2 designated by reference number (200).   Additionally, the subsurface safety valve (200) has a piston assembly (422) engaging an actuator sleeve (222) (Par. [0039& -0041]; Figs. 2 & 4A).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to substitute the control pressure chamber in the safety valve in Pearce with piston assembly engaging an actuator sleeve as taught by Webber for the purpose of actuating a downhole safety valve.  This simple substitution would achieve the predictable result of utilizing a piston to actually move a flow tube for the purpose of opening or closing the safety valve.
Regarding claim 19, Pearce discloses positioning the insert safety valve (retrievable safety valve not shown; col. 6, lines 6-9) in the bore of the nipple (28); wherein positioning the insert safety valve in the bore of the nipple axially displaces the one or more sliding sleeves (42). (col. 6, lines 13-17).
Regarding claims 3, 10 and 18, Pearce discloses a switching mechanism (42) is a sliding sleeve that switching the control line and balance line. (col. 6, lines 3-13; Fig. 5B). However Pearce does not teach a second switching mechanism/sliding sleeve that switches either the control line or balance line.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the switching mechanism/sliding sleeve in Pearce into a first Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Par. [0048 & 0076], applicant has not disclosed any criticality for the claimed limitations. Furthermore, applicant states that one or more sliding sleeves can be used.
Regarding claim 22, Pearce discloses positioning the insert safety valve in the bore of the nipple (28); wherein positioning the insert safety valve in the bore of the nipple axially displaces the sliding sleeve. (col. 6, lines 13-17; Fig. 5B).
Regarding claim 23, Pearce discloses the switching mechanism (42) is axially displaceable by a wireline tool (wire line retrievable safety valve; col. 6, lines 6-9). The wire line retrievable safety valve is considered a wireline tool.
Regarding claim 24, Pearce discloses the switching mechanism (42) is positioned within the nipple that is in latent hydraulic communication with the nipple. (col. 6, lines 3-6; Fig. 5B).
Response to Arguments
Applicant’s arguments, see Remarks, filed December 9, 2020, with respect to the claim 16 objection has been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive regarding the 112 rejections above. Examiner contends the limitation “wherein the switching mechanism comprises a sliding sleeve, positioned in the nipple, that engages a piston assembly, positioned in the primary safety valves that engages an actuator sleeve” is not supported in the specification.  Examiner contends a sliding sleeve does not engage a piston st and 2nd rejections. 
The drawing objection still stands. Applicant argued that the term “latent” was sufficient description and can be applied to Fig. 1.  Examiner respectfully disagrees. The term latent is defined in the specification, Par. [0033] and is illustrated in Fig. 3C once the sliding sleeve (28) is axially moved downward. Latent hydraulic communication with an internal flow pathway within the nipple is illustrated in Fig. 3C.  The control line and balance line has to connect with the nipple (24) as shown in 3A-4B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676                                                                                                                                                                                                        3